Per curiam:
Brenda Schrack ("Schrack") appeals from the Labor and Industrial Relations Commission's ("Commission") order denying her claim for unemployment benefits following her termination from Crossmark, Inc. ("Crossmark"). Schrack argues that the Commission erred in concluding that she committed misconduct and in denying her claim for unemployment benefits because Crossmark failed to meet its burden by supplying sufficient competent evidence. We affirm the Commission's decision. Rule 84.16(b).